DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on June 30, 2021.  Claims 158, 159, 165, 171, and 172 have been cancelled.  Claims 157, 160-164, 166-170, and 173-177 are currently pending and are under examination.
Any objections or rejections not reiterated below are hereby withdrawn.
Withdrawal of Rejections



The rejection of claims 159, 165, 171, and 176 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims.
The rejection of claims 157-176 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement is withdrawn based on the amendment to the claims.
The rejection of claim(s) 157-159, and 161 under 35 U.S.C. 102(a)(1) as being anticipated by Lough et al. (Plastic and Reconstructive Surgery, Volume 132(5), pp. 1159-1171 (November 2013)) is withdrawn based on the amendment to the claims and the remarks filed on June 30, 2021.

Allowable Subject Matter
Claims 157, 160-164, 166-170, and 173-177 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the topical formulation and the method of using the formulation as currently claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






July 30, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656